DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted 16 November 2021 has been fully considered by the examiner.  
Of the cited references, only JP S61-284545 (Duhl et al.) appears to be material to patentability; however, Examples 3-4 of the instant specification overlap the composition of Duhl et al. except for a higher amount of Ti and have a considerable lower creep strength than the claimed range, whereas Example 1 of the instant specification has the same content of Ti as Example 3, but does not include Co, and has the claimed creep strength.  Therefore, the composition of the instant application is demonstrated as being critical over the composition of Duhl et al. and thereby would overcome a prima facie case of obviousness based on the composition of Duhl et al.  See MPEP § 2144.05(III)(A).

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
See the Notice of Allowance mailed 13 September 2021 for examiner’s statement of reasons for allowance and also above regarding the disclosure of Duhl et al.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904. The examiner can normally be reached M-F 9:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SETH DUMBRIS/Primary Examiner, Art Unit 1784